DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 recites “The device according to claim 1” and it should be “The device according to claim 12”.
Appropriate correction is required.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1-4, 6, 8-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang Chinese Patent Application 107145795.
Regarding claim 12, Zhang discloses a device comprising: 
one or more processors (processor); and 
one or more computer-readable media storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to 
acquiring a screenshot image (paragraph [0079]: Step S210, receiving a screenshot instruction, and determining the area to be screenshotted according to the screenshot instruction; paragraph [0088]: Step S240, if the verification is passed, intercept the content of the area to be screenshotted and generate a picture); and 
hiding a private content contained in the screenshot image (paragraph [0108]: Step S502: Determine the sensitive area of the picture according to the sensitive information contained in the area to be screenshotted; paragraph [0113]: Step S506, covering the information shielding layer on the sensitive area of the picture to obtain an information hiding picture).

Regarding claim 13, Zhang discloses the device according to claim 12, wherein the hiding the private content contained in the screenshot image comprises: 
determining that an image content is located in a preset fixed area of the screenshot image (paragraph [0109]: When the terminal detects that the area to be screenshotted contains sensitive information, it can obtain the coordinate information corresponding to the sensitive information, so as to determine the location of the sensitive information); and 
performing a hiding processing of the image content in the preset fixed area (paragraph [0113]: Step S506, covering the information shielding layer on the sensitive area of the picture to obtain an information hiding picture).

Regarding claim 14, Zhang discloses the device according to claim 12, wherein the hiding the private content contained in the screenshot image comprises: 


Regarding claim 15, Zhang discloses the device according to claim 12, wherein the hiding the private content contained in the screenshot image comprises: 
blocking the private content; or clipping out an image area corresponding to the private content (paragraph [0113]: Step S506, covering the information shielding layer on the sensitive area of the picture to obtain an information hiding picture).

Regarding claim 16, Zhang discloses the device according to claim 12, wherein the hiding the private content contained in the screenshot image comprises: 
performing a hiding processing of the private content locally; or uploading the screenshot image to a server to hides the private content (paragraph [0113]: Step S506, covering the information shielding layer on the sensitive area of the picture to obtain an information hiding picture).

Regarding claim 17, Zhang discloses the device according to claim 12, wherein the private content includes at least one of: 
a preset type of information; and information containing a preset content (paragraph [0083]: the sensitive information may include preset sensitive words, sensitive personal names, sensitive numbers, and sensitive applications. Sensitive information can be added to the terminal in advance, for example, adding "ID card" and "bank card" as sensitive words).

Regarding claim 18, Zhang discloses the device according to claim 1, wherein the acts further comprise: 
recovering the private content hidden during the hiding processing; and displaying the recovered private content (paragraph [0134]: Step S908, if the verification is passed, restore the viewed picture, and display the restored picture; paragraph [0135]: the terminal may determine the corresponding information hiding processing type according to the preset label contained in the picture, and perform corresponding restoration processing on the viewed picture).

Claim 1 recites the functions of the apparatus recited in claim 12 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the method steps of claim 1.
Claim 2 recites the functions of the apparatus recited in claim 13 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 13 applies to the method steps of claim 2.
Claim 3 recites the functions of the apparatus recited in claim 14 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 14 applies to the method steps of claim 3.
Claim 4 recites the functions of the apparatus recited in claim 15 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 15 applies to the method steps of claim 4.
Claim 6 recites the functions of the apparatus recited in claim 16 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 16 applies to the method steps of claim 6.
Claim 8 recites the functions of the apparatus recited in claim 17 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the method steps of claim 8.
Claim 9 recites the functions of the apparatus recited in claim 17 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the method steps of claim 9.
Claim 10 recites the functions of the apparatus recited in claim 18 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 18 applies to the method steps of claim 10.

Claim 19 recites the functions of the apparatus recited in claim 12 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the medium steps of claim 19.
Claim 20 recites the functions of the apparatus recited in claim 13 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 13 applies to the medium steps of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Chinese Patent Application 107145795 in view of Christopher U.S. Patent Application 20160343064.
Regarding claim 5, Zhang discloses all the features with respect to claim 1 as outlined above. However, Zhang fails to disclose clipping out an image area corresponding to the private content . 
Christopher discloses clipping out an image area corresponding to the private content (paragraph [0050]: a hand model may be employed (if a hand is not desired in the final image, is can be clipped out during subsequent processing or editing)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang’s to clip out content as taught by Christopher, to operate and interact with images to generate desired images.

Regarding claim 7, Zhang as modified by Christopher discloses the method according to claim 1, wherein the hiding the private content contained in the screenshot image comprises: 
uploading the screenshot image to a server to hides the private content (Christopher’s paragraph [0048]: After creating these image files, they are uploaded a central server, and an additional copy of one or more of the images can be retouched and/or further edited, if desired. After retouching and/or further editing, if any, the image files are then automatically uploaded to 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang’s to clip out content as taught by Christopher, to operate and interact with images to generate desired images.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang Chinese Patent Application 107145795 in view of Ghassabian U.S. Patent Application 20170068448.
Regarding claim 11, Zhang discloses user can save the record by taking screenshots of various screens of the terminal, which is convenient for viewing or sharing with others next time (paragraph [0004]). However, Zhang fails to disclose sharing the screenshot image after hiding the private content. 
Ghassabian discloses sharing the screenshot image after hiding the private content (paragraph [0141]: a user may provide a text on a photo, define said text as hidden, and share the photo with one or more friends. The receiving parties will not see the hidden text).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang’s to hide content before sharing as taught by Ghassabian, to protect user privacy while sharing images.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616